DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Applicant’s election without traverse of claims 1-10 in the reply filed on 03/10/2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (US 2005/0010095).
Regarding claim 1, Stewart discloses an electroporation catheter comprising: a longitudinally-extending catheter shaft  (62)comprising a proximal end portion and a distal end portion; a handle (view figures 3A and 3B for specific embodiment, while not shown figure 1A shows a similar embodiment with a handle; [Para 0074]) attached to the proximal end portion of the catheter shaft; and a loop member (wire 27 and adjusting member 22; [Para 0064]) pull wire in a spiral configuration on an inside surface of the distal end portion of the catheter shaft for forming a loop member on the distal end portion of the catheter shaft (the pull wire is considered on an inside surface when inside the delivery sheath), wherein the loop member pull wire is attached to an attachment point on the distal end portion of the catheter shaft and to an attachment point on the handle the proximal end of the pull wire would be connected to the controlling handle member [Para 0064, 0074-0076].  
Regarding claim 2, Stewart discloses the electroporation catheter of claim 1, further comprising one or more electrodes on the catheter shaft (electrodes 26).  
Regarding claim 3, Stewart discloses the electroporation catheter of claim 1, further comprising a guide wire lumen (view figure 5, [Para 0065 and 095].
Regarding claim 4, Stewart discloses the electroporation catheter of claim 1, wherein the loop member pull wire is formed from a memory shape alloy [Para 0064]. 
Regarding claim 5, Stewart discloses the electroporation catheter of claim 4, wherein the memory shape alloy is a nickel-titanium memory shape alloy[Para 0064].  
Regarding claim 6, Stewart discloses the electroporation catheter of claim 5, wherein the loop member pull wire is heat set to a pre-determined spiral configuration [Para 0080].  
Regarding claim 7, Stewart discloses the electroporation catheter of claim 1, wherein the catheter shaft is formed from a braided material [Para 0096].  
Regarding claim 8, Stewart discloses the electroporation catheter of claim 7, wherein the catheter shaft includes one or more layers of a polyether block amide material [Para 0096]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2005/0010095) in view of  Mauch (US 2012/0197246).
Regarding claims 9 and 10, Stewart discloses the electroporation catheter of claim 8, but fails to disclose wherein the one or more layers of the polyether block amide material includes zones of varying stiffness and wherein the distal end portion of the catheter shaft has a different stiffness than the proximal end portion of the catheter shaft. However, Mauch discloses various catheter configurations and material types that can vary based on the desired type of use including using various stiffnesses if required [Para 0036-0038]. While it is an obvious feature when having a flexible and navigable distal end and a hand-held proximal portion to have various stiffnesses in order for the device to operate as desired, it would have been obvious to one having ordinary skill I the art at the time the invention was effectively filed to have the catheter of Stewart be comprised of various materials to alter the stiffness along the length of the catheter as taught by Mauch. Doing so would provide a catheter with the strength and stability to 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794